Citation Nr: 0412002	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Service connection for hypertension (claimed as high blood 
pressure).

2. Service connection for a heart disorder.

3. Service connection for a bilateral leg disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
December 1970 to December 1972.  He also had periods of 
active duty for training and and inactive duty training in 
the Naval Reserve from October 1969 to December 1970 and from 
January to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
hypertension (claimed as high blood pressure) related to his 
periods of active military service.

2.  The objective and competent medical evidence of record 
demonstrates that hypertension preexisted the veteran's 
period of active duty, from December 1970 to December 1972, 
and did not increase in severity therein.

3.  Hypertension is not shown to have its onset during a 
period of activity duty for training documented by the 
service department.

4.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed heart disorder related to his period of 
active military service or during a period of active duty for 
training documented by the service department.

5.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed bilateral leg disorder related to his 
periods of active military service or active or inactive duty 
for training documented by the service department.

CONCLUSIONS OF LAW

1. Hypertension (claimed as high blood pressure) was not 
incurred in or aggravated by the veteran's periods of active 
military service, nor may it be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1137, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).

2. A heart disorder due to hypertension was not incurred in 
or aggravated by the veteran's periods of active military 
service, nor may it be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2003).
3. A bilateral leg disorder was not incurred in or aggravated 
by the veteran's periods of active military service or during 
any period of inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined for enlistment into the U.S. Naval Reserve in 
September 1969, the veteran's lower extremities, heart, and 
vascular system were normal, his sitting blood pressure was 
136/78, and he was found qualified for enlistment.  A June 
1970 annual medical examination report for the U.S. Naval 
Reserves indicates that the veteran's lower extremities, 
heart, and vascular system were again normal; his sitting 
blood pressure was 156/72, and a reading of 150/90 was also 
reported.  That examination report noted that Dr. H. in St. 
Albans had treated the veteran, and the diagnosis was 
essential hypertension.  According to a November 1970 
clinical entry, the veteran was seen by W.D.H., M.D., in St. 
Albans, Vermont, for essential hypertension.  Blood pressure 
readings by Dr. H., taken fifteen minutes apart, were 146/90 
and 144/90.  The veteran reported that he always added a lot 
of salt to his diet, and Dr. H. concluded that the veteran 
might have essential hypertension which could probably be 
controlled by salt restriction.  The veteran was advised to 
restrict the salt in his diet.  

Thereafter, the veteran entered active duty in December 1970.  
When examined for "RAD" (release from active duty) in 
November 1972, his lower extremities, heart, and vascular 
system were reported as normal and his sitting blood pressure 
was 128/84.  

On a report of medical history completed in January 1973 when 
the veteran re-entered the Naval Reserve, the veteran denied 
have chest pain or pressure and checked that he did not know 
whether he had experienced palpitation or pounding heart and 
heart trouble.  The examiner noted that the veteran had no 
history of heart trouble though symptoms were referable to 
the "c.v.s." (cardiovascular system?).  It was also noted 
that the veteran indicated high blood pressure had been noted 
on his previous Navy physical examinations.  According to a 
January 1973 replacement examination report, the veteran's 
heart, vascular system, and lower extremities were again 
normal, his sitting blood pressure was 130/84, and he was 
found qualified for reserve service.  The veteran's service 
medical records are entirely negative for any reference to a 
complaint of, or treatment for, a leg disorder.  

According to a Record of Naval Reserve Service, the veteran 
earned points toward retirement for serving on active duty 
for training during the periods from October 7, 1969, to 
December 31, 1969, and from January 1 to March 31, 1970.  He 
participated in drills and completed courses during the 
period from April 1, 1970, to December 31, 1970.  The veteran 
entered active duty on December 3, 1970, and served until 
December 1972.  (The veteran's Report of Transfer or 
Discharge (DD Form 214) indicates that he served on active 
duty from December 2, 1970, to December 2, 1972.)  The Record 
of Naval Reserve Service further reflects that from January 1 
to June 30, 1973, and from October 1 to October 6, 1973, the 
veteran participated in drills.  During the period from July 
1 to September 30, 1973, he earned points for serving on 
active duty for training.


Post-service, private medical records, dated from 1988 to 
2001, are associated with the claims file.  According to 
treatment records from Dr. E., when seen in August 1988, the 
veteran's blood pressure was 140/90 and, in December 1989, it 
was 150/100.  When seen in early 1992, the veteran's blood 
pressure was 140/90.

Private hospital records dated in October 1992 indicate that 
the veteran was hospitalized the previous month with an 
episode of prolonged central chest pain described as atypical 
angina.  A physical examination was within normal limits, and 
the veteran's blood pressure was 145/90.  Results of an 
electrocardiogram (EKG) test were considered equivocal, and 
findings of a thallium stress test were considered minimal 
and of questionable significance.

In September 1993, the veteran was seen in the hospital 
emergency room for treatment of a right ankle/foot injury.  
He reported that he was standing on framing that collapsed 
the previous day, and he fell three feet.  He complained of 
increased ankle and foot pain.  At that time his blood 
pressure was 146/87.  The assessment was an ankle/foot sprain 
and possible chip fracture in the medial malleous.

When seen by Dr. E. in November 1993, the veteran's blood 
pressure was 130/80, and hypertension was noted.  In October 
1994, his blood pressure reading was 150/100.  In January and 
June 1997, the veteran's blood pressure was 130/80.  When 
seen in January 1997, the veteran reported falling off a 
ladder, and it was noted that his ankle was tender.  When he 
was seen in December 2000, it was noted that the veteran had 
hypertension and had run out of medication.  Blood pressure 
readings at that time were 190/100 and 180/100.  In July 
2001, the veteran's blood pressure was 166/90, and 
hypertension was noted.

The veteran underwent VA examination in December 2002.  
According to the examination report, the veteran, who was 52 
years of age, had well-established hypertension that he dated 
to 1970.  He reported that he was in the U.S. Naval Reserve 
from December 1969 to December 1970, then entered active 
duty, and was released in 1972.  It was noted that there had 
been several blood pressure readings in service that were at 
hypertensive levels, and that, in June 1970 his blood 
pressure was 150/90 when the examining physician gave him a 
diagnosis of "essential hypertension".  The November 1970 
blood pressure readings of 146/90 and 144/90 were also noted.  
It was noted that there were no records of blood pressure 
readings while the veteran was on active duty between 
December 1970 and 1972.  It was further noted that, shortly 
after leaving service in 1973, the veteran had started taking 
medications for high blood pressure and was told of high 
blood pressure intermittently ever since.  With further 
regard to the veteran's history, the examiner noted that, in 
1992, he was hospitalized for acute chest pain and had 
equivocal EKG changes.  A stress test was positive for EKG 
changes but a subsequent thallium stress test did not reveal 
any perfusion abnormalities.  The veteran was on intermittent 
therapy for hypertension since that time.  He was first seen 
at the VA hospital in White River Junction in August 2002, 
when his blood pressure was 200/108 and he currently took 
prescribed medications.  He denied chest pain, shortness of 
breath, palpitations, presyncope, or syncope.  The veteran's 
blood pressure was 140/85, and examination of the veteran 
heart reflected no gallop or murmur.  The 1992 EKG was noted 
to be normal.  The clinical assessment was that the veteran 
was clearly not disabled by cardiovascular disease, although 
he had an obvious diagnosis of severe long-standing 
hypertension that, in the VA examiner's opinion, dated to 
when the veteran was in service, as he had elevated blood 
pressures in the Reserve in 1970 prior to entering active 
duty.

A July 2003 VA Decision Review Officer (DRO) Conference 
Report indicates that the veteran elected to have an informal 
conference with the DRO hearing officer rather than testify 
at a personal hearing.  According to the conference report, 
the veteran said he was first told he had hypertension while 
in service.  Shortly after his discharge, he saw a private 
physician in St. Albans who prescribed high blood pressure 
medication, and the veteran indicated that he would try to 
obtain those medical records.  The veteran said he had 
injured his right leg aboard ship when he jumped onto an 
elevator.  He said he did not see a medical corpsman or seek 
treatment for the leg, so there was no record of that 
condition.


II. Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In October 2002, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed April 2003 statement of the 
case (SOC) and a supplemental statement of the case (SSOC), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC and SSOC issued by the RO clarified what evidence would 
be required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the September 2003 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of a cardiovascular-
renal disease, including hypertension, in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
during a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Service-connected disability compensation may be paid only to 
a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including active duty and "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.

As noted above, the Record of Naval Reserve Service reflects 
that the appellant earned points towards retirement for 
performing ADT during the periods from October 1 to December 
31, 1969, and from January 1 to March 31, 1970, and 
participated in drills (IADT) from April 1 to December 2, 
1970.  He was on regular active duty from December 2, 1970, 
to December 2, 1972.  After his discharge, the veteran 
performed IADT from January 1 to June 30, 1973, and from 
October 1 to October 6, 1973.  He earned ADT points during 
the period from July 1 to September 30, 1973.  

Thus, with respect to the appellant's U. S. Naval Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process during IADT.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993); see infra. 

The U.S. Court of Appeals for Veterans Claims has recognized 
these important distinctions between different types of 
military service in the context of service connection.  See 
generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

1.  Hypertension (claimed as High Blood Pressure)

The veteran has contended that service connection should be 
granted for hypertension.  Although the evidence shows that 
the veteran currently has hypertension, no competent medical 
evidence has been submitted to show that this disorder is 
related to the veteran's period of active duty or his ADT 
service or any incident thereof.  

The U.S. Naval Reserve examinations that the veteran cites as 
evidence that hypertension, with cardiac disease, was first 
documented during service were not performed during any 
periods documented by the service department as periods of 
active duty for training.  The June 1970 examination that 
diagnosed essential hypertension was performed on the 22nd of 
the month, and during the period from April 1 to June 30, 
1970, the veteran is not shown to have earned any ADT points.  
Similarly, the November 1970 clinical entry diagnosed 
hypertension.  However, the Record of Naval Reserve Service 
indicates that from October 7 to December 31, 1970, the 
veteran earned no active duty for training points but earned 
29 points for performing active duty, which he entered on 
December 3, 1970.  When examined for discharge from active 
service, in November 1972, the veteran's blood pressure was 
128/84, and there was no report of hypertension or high blood 
pressure.  The January 1973 examination was performed when 
the veteran reentered the U.S. Naval Reserves; the Record of 
Naval Reserve Service indicates that during the period from 
January 1 to October 6, 1973, the veteran earned points for 
serving on active duty for training only during the period 
from July 1 to September 30, 1973.  

Thus, even if the records were to confirm that the notations 
on his examinations were the initial manifestations of 
hypertension, the fact that the examinations were not 
performed during a recognized ADT duty period would render 
the reports useless as evidence of incurrence in service for 
the purpose of satisfying the rewquirement that the claimed 
disorder be incurred in service. 

Even if the service examinations were shown to have been 
conducted during periods of inactive duty for training, for 
service connection purposes the law makes a clear distinction 
between active duty for training and inactive duty for 
training.  An individual on IADT is entitled to disability 
compensation only for residuals of injuries suffered, and not 
for disability based upon contracting disease.  See Brooks v. 
Brown, 5 Vet. App. at 485; 38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a).  In Brooks the Court upheld a precedent 
opinion of the VA General Counsel, VAOPGCPREC 86-90 (July 18, 
1990) which held that a myocardial infarction was not an 
injury for purposes of service connection based upon IADT 
service.

The Veterans Benefits and Health Care Improvement Act of 
2000, Public Law No 106-419, later amended 38 U.S.C.A. § 
101(24) to include, within the definition of "active duty," 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6 was also 
amended to reflect this change.  See 66 Fed. Reg. 184, pp. 
48,558-48,561 (Sept. 21, 2001).  The Court of Appeals for 
Veterans Claims has stated that where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  See, e.g., 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The evidence does not 
show, and the veteran has not claimed, that he experienced an 
acute myocardial infarction, cardiac arrest, or a 
cerebrovascular accident during a period of IADT.

While the veteran appears to assert that he was on active 
duty for training throughout the period from 1969 to 1970, 
this assertion cannot be reconciled with the dates of ADT 
training points earned on the Record of Naval Reserve Service 
from the service department.  The Court has held that the 
essential facts concerning a claimant's military service, 
including those pertaining to active duty, active duty for 
training, or inactive duty for training, can be established 
only by official service department records.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  There is no reason to question the 
information provided by the service department regarding the 
dates of the veteran's service.  If the veteran disagrees 
with the information contained in service department records, 
his remedy, if any, must be pursued with the Army Board of 
Correction of Military Records.

As noted above, during the veteran's documented period of 
active military service, from December 1970 to December 1972, 
his service medical records are entirely negative for any 
report of high blood pressure, and when he was examined for 
discharge in November 1972 his blood pressure reading was 
128/84.  Moreover, although when examined in January 1973 he 
gave a history of having high blood pressure, his blood 
pressure reading at that time was only 130/84, and there was 
no report of hypertension or high blood pressure.  In fact, 
the first post-service medical evidence of high blood 
pressure is from August 1988, nearly 16 years after the 
veteran's separation from active service.  

The report of the December 2002 VA examination includes 
comments that, if deemed probative, would tend to support the 
granting of service connection for hypertension.  In finding 
that hypertension was incurred in service, the examiner 
accepted at face value the veteran's report that he had been 
on active duty for training for a one-year period from 1969 
to 1970.  That is not a correct statement of the veteran's 
duty status during that period, and the medical provider is 
not competent, nor does he have the legal authority, to 
establish dates of recognized service.  Therefore, the 
examiner's statement has no probative value as evidence to 
support the veteran's claim.  It is well established that the 
weight of a medical opinion is diminished when the opinion is 
based on an inaccurate factual premise.  See Reonal v. Brown, 
5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Finally, the Board notes that, to the extent that the veteran 
would argue that his hypertension preexisted his entry into 
active duty service, a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2003).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2003).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.  Nevertheless, and 
even assuming that the veteran's hypertension did exist prior 
to his entry into active duty service, when he underwent 
examination for release from active duty in November 1972, 
his blood pressure reading was only 128/84.  In January 1973 
it was 130/84, and there was no report of hypertension or 
high blood pressure.  Thus, there is simply no medical 
evidence to demonstrate that the preexisting hypertension 
underwent an increase in severity during the veteran's period 
of active duty.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See also Falzone v. Brown, 8 Vet. App. at 402.

Accordingly, the Board is of the opinion that the objective 
medical evidence of record preponderates against a finding 
that hypertension (claimed as high blood pressure) was 
incurred in or aggravated by active military service.  

2.  Heart Disorder, Claimed  as Due to Hypertension

The veteran also claims service connection for a heart 
disorder, on the basis that such disability is due to his 
hypertension.  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  In addition, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The record demonstrates that no heart disorder was found 
during any period of ADT or IADT, or during the veteran's 
period of active duty or on separation from such service.  
Moreover, on recent VA examination after the veteran's 
separation, there was no showing that the veteran had a heart 
disorder.  Furthermore, the veteran has submitted no evidence 
to show that he currently has a heart disorder.  While the 
veteran was hospitalized for chest pain in 1992, test results 
did not reflect a diagnosed cardiac disorder.  More 
important, no medical opinion or other medical evidence 
showing that the veteran has a currently diagnosed heart 
disorder has been presented.  See Rabideau v. Derwiniski, 2 
Vet. App. 141, 143-144 (1992).  In addition, as set forth in 
detail above, service connection is not warranted for 
hypertension, and thus service connection for a heart 
disorder as due to hypertension is not warranted.   See 
38 C.F.R. § 3.310. 

3.  Bilateral Leg Disorder

Finally, the veteran has contended that service connection 
should be granted for a bilateral leg disorder.  The record 
demonstrates that no lower extremity disorder was found 
during any period of ADT or IADT, or during the veteran's 
period of active duty or on examination upon separation from 
service.  Moreover, on VA examination after the veteran's 
separation from service, there was no showing that he had a 
bilateral leg disorder.  Furthermore, the veteran has 
submitted no evidence to show that he currently has bilateral 
leg disorder.

In fact, the private medical evidence indicates that the 
veteran evidently injured his right ankle and foot in a work-
related accident in October 1992, nearly 20 years after his 
separation from service.  Moreover, at his July 2003 informal 
conference with a DRO at the RO, the veteran said he injured 
his right leg in service but did not see a corpsman or seek 
medical treatment, so there was no record of the claimed 
disorder.  While the Board has no reason to question the 
veteran's credibility, as a layman he is not competent to 
assert that an injury in service caused chronic disability, 
or to diagnose such a disability after service.

In short, no medical opinion or other medical evidence 
showing that the veteran has a currently diagnosed bilateral 
leg disorder has been presented.  See Rabideau v. Derwiniski, 
2 Vet. App. at 143.

4.  All Claims

As discussed above, the veteran is certainly capable of 
providing evidence of symptomatology which he experiences, 
and of describing incidents in which he has been involved, 
but a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Routen v. Brown, supra; Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted or identified any medical 
opinion or other medical evidence that supports his claims.  
Moreover, the preponderance of the probative and objective 
medical evidence of record militates against a finding that 
the veteran has hypertension (claimed as high blood 
pressure), a heart disorder due to hypertension, or a leg 
disorder related to service or any incident thereof.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the


evidence of record, service connection for hypertension 
(claimed as high blood pressure), a heart disorder due to 
hypertension, and a bilateral leg disorder must be denied.


ORDER

Service connection for hypertension (claimed as high blood 
pressure) is denied.

Service connection for a heart disorder is denied.

Service connection for a bilateral leg disorder is denied. 




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



